                                                                     Andrew S. Feldman
                                                                     Feldman Firm, PLLC
                                                                     Southeast Financial Center
                                                                     200 S. Biscayne Blvd, Suite 2770
                                                                     Miami, Florida 33131
                                                                     Phone: 305.714.9474
                                                                     Email: afeldman@feldmanpllc.com
                                                                     Florida Bar No. 60325
                                                                     NY Bar Reg No. 4864799



VIA CM/ECF___________                                           USDC SDNY
                                                                DOCUMENT
Honorable Mary K, Vyskocil                                      ELECTRONICALLY FILED
United States District Court                                    DOC #:
Southern District of New York                                   DATE FILED: 3/16/2020
500 Pearl Street, Room 2230
New York, NY 10007

       Re: United States of America vs. Seth Fishman, 20-cr-00160 (S.D.N.Y.)
       MOTION TO WAIVE MR. FISHMAN’S PERSONAL APPEARANCE AT
            THE ARRAIGNMENT AND TO PERMIT THE UNDERSIGEND
                             TO APPEAR BY TELEPHONE

Dear Judge Vyskocil:

       We write to you to respectfully request that, pursuant to Federal Rule of
Criminal Procedure 10(b), your Honor accept Mr. Fishman’s waiver of personal
appearance at his arraignment, presently scheduled for March 23, 2020 at 10:00 am
and to permit the undersigned to appear telephonically on his behalf. The grounds
for the Motion are set forth below.
       This request to waive Mr. Fishman’s appearance and the undersigned’s
appearance is warranted under the circumstances. The undersigned’s wife is 8.5
months pregnant and beginning next week is in the “safe zone” to deliver. As your
Honor is aware, the corona virus poses a serious health concern to every citizen. As
such, the undersigned cannot jeopardize his own health, his wife’s health, or the
health of others by travelling to and from busy airports such as Miami International
and La Guardia International and/or JFK. Doing so potentially increases the chance
of infection and, at the same time, poses the risk that the undersigned will miss the
delivery of his daughter.
        Mr. Fishman has also appeared before this court and has been subject to pre-
trial conditions with which he has complied for 4 months. 1

       1
         Four months ago, on November 12, 2019, Mr. Fishman voluntarily traveled to this District
with the undersigned and first appeared in this district before Magistrate Katherine Parker. U.S. v.
        Honorable Mary K. Vyskocil
        March 13, 2020
        Page 2


               Accordingly, Mr. Fishman hereby waives his personal appearance at the
        arraignment and requests that counsel be permitted to appear telephonically on his
        behalf during the scheduled arraignment on March 23, 2020. See Fed. R. Crim. P.
        10(b). A written waiver of appearance executed by Mr. Fishman is attached hereto
        as Exhibit B. As reflected in the waiver, Mr. Fishman has received and reviewed a
        copy of the Indictment with undersigned counsel, Mr. Fishman enters a plea of “not
        guilty” to all counts in the Indictment and demands a trial by jury on each of those
        counts. Mr. Fishman further requests that your Honor accept the waiver of
        appearance as Mr. Fishman’s first appearance for purposes of the speedy trial act
        under 18 U.S.C. Section 3161(c).
                    The undersigned has conferred with AUSA Sarah Mortazavi and Mrs.
        Mortazavi has no objection to the relief requested in this Motion

              WHEREFORE, Mr. Fishman respectfully moves this Court to accept the
        waiver and to allow the undersigned to appear telephonically on his behalf at the
        scheduled arraignment on March 23, 2020.

                                                          Respectfully submitted,

                                                          FELDMAN FIRM, PLLC
GRANTED. Counsel for Defendant Seth Fishman is
directed to email Chambers for instructions for setting
up the teleconference call. SO ORDERED.


                                                          Andrew S. Feldman
    3/16/2020                                             Counsel for Seth Fishman, D.V.M.



        cc:
        all counsel of record




        Seth Fishman, 19-mj-10120-UA (S.D.N.Y. 2019). Exhibit A are the conditions of release entered
        in that case. Mr. Fishman has complied with those conditions and the Government has indicated
        that they have no objection to Mr. Fishman remaining on those same conditions.
Honorable Mary K. Vyskocil
March 13, 2020
Page 3



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing was filed this day via CM/ECF and
served on all counsel of record appearance.

             s/Andrew S. Feldman_________________
